COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-091-CV


MICHAEL J. STICHT AND ROBERTA B. CRAVEN                           APPELLANTS

                                              V.

PAUL GALLAGHER, LAURA GALLAGHER,                                    APPELLEES
AND JUDITH OETTING

                                           ----------

           FROM THE 236 TH DISTRICT COURT OF TARRANT COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                           ----------

      On April 21, 2008, we notified appellants that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See T EX. R. A PP. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless




      1
          … See T EX. R. A PP. P. 47.4.
appellants, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution.    Accordingly, we dismiss the appeal. See T EX. R. A PP.

P. 37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.




                                                  PER CURIAM




PANEL D: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: May 22, 2008